Citation Nr: 0503511	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-29 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to assignment of a higher rating for service-
connected post-traumatic stress disorder (PTSD), currently 
rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1964 to May 
1967.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in December 2002, a 
statement of the case was issued in August 2003, and a 
substantive appeal was received in October 2003.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
panic attacks, difficulty in understanding complex commands, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships. 


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 50 percent for the veteran's service-connected PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 9411 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the April 2002 
RO letter, the October 2002 rating decision, and the August 
2003 statement of the case have collectively informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in the 
April 2002 letter, the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board also notes that the April 2002 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist him in April 2002, prior to the RO's decision to deny 
the claim in October 2002 as anticipated by the recent court 
holding.  In other words, the VCAA notice is timely. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
private medical records, VA medical records and a VA 
examination.  Since the appellant was afforded a VA 
examination with opinion in connection with his claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  On 
his original claim the veteran listed VAMC Grand Junction, 
Colorado as a place where he received treatment for PTSD.  
The RO requested their records but the VAMC in Grand Junction 
had no records.  Significantly, no additional pertinent 
evidence has been identified by the appellant as relevant to 
the issue on appeal.  Under these circumstances of this 
particular case, no further action is necessary to assist the 
appellant with the claims.

Criteria and Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time with 
consideration given to the propriety of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under this 
regulatory provision, a rating of 50 percent is warranted 
where the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short - and long - term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

The veteran served two tours in Vietnam as a door gunner with 
the 756th Medical Detachment, 161st Aviation CO in Vietnam, 
and combat service for one year with the 101st Airborne.  
Service connection for post-traumatic stress disorder (PTSD) 
was granted with a 50 percent rating in the October 2002 
decision.  

The record reflects a January 2002 letter from a licensed 
psychologist, James R. Phillips, Ph.D. who treats the 
veteran.  Dr. Phillips explained that the veteran had 
intrusive thoughts, four to five nightmares a month, and 
persistent avoidance of stimuli associated with his combat 
stressors.  The veteran reported difficulty sleeping, 
irritability and anger, poor concentration and significant 
problems trusting and relating to others.  The veteran 
reported never being married but having 17 or 18 live-in 
relationships with women.  The veteran reported being injured 
in an automobile accident in 1997 and was subsequently unable 
to work.  Previous to the injury the veteran had numerous 
jobs and frequently quit because of negative interactions 
with others.  Upon examination the doctor noted depressed 
mood affect that is "labile" including irritability.  The 
veteran was oriented and his eye contact was appropriate.  
Speech was appropriate in rate, volume, and fluency.  The 
veteran was distracted at times during conversation.  His 
thought processes were intact, goal oriented, and well 
organized.  The doctor found no evidence of delusions, 
paranoia, or homicidal ideation.  The veteran has had 
occasional thoughts of suicide but had no plans at the time 
of the examination.  The doctor found that he was somewhat 
isolated and mostly alone.  Dr. Phillips noted a hyper-
vigilance and exaggerated startle response.  The doctor also 
noted that the veteran had a sense of foreshortened future 
and had survival guilt.  Dr. Phillips diagnosed PTSD and 
assigned a Global Assessment Functioning (GAF) score of 45. 

The veteran was admitted to VA Medical Center in Seattle, 
Washington, from April to May 2002.  While there the examiner 
noted a previous hospitalization in Spokane for attempted 
suicide but no date was given.  The examiner noted many of 
the same symptoms that Dr. Phillips had recorded, such as 
foreshortened future, survival guilt, sleep disturbance 
(wakes at night for several hours), hypervigilance, 
hyperstartle reactive, reactive to war stimuli, and depressed 
mood.  The examiner noted that the veteran had intrusive 
memories of combat.  The veteran reported panic attacks twice 
a month.  The veteran reported having night sweats but no 
nightmares.  The veteran reported that he currently still 
lived with girlfriend and nine year-old son.  While admitted 
to the VA Medical Center the veteran participated in group 
discussion, which was generally successful.  Some 
irritability was reported, but it was noted that the veteran 
successfully controlled his behavior.  The examiner did note 
that the veteran was "literally writhing with anxiety in 
group during discussion by others of civilian casualties, 
particularly disembowelment of women and children."  The 
veteran was put on the medication of venlafaxine and prazosin 
while at the medical center.  The diagnosis was PTSD, major 
depressive disorder, and chronic cannabis dependence.  Upon 
admission the veteran's GAF score was 27 and upon discharge 
it was 35.        

The veteran underwent a VA psychiatric examination in October 
2002.  The examiner reviewed the file and noted his previous 
admission to a VA medical center and his treatment by Dr. 
Phillips.  The veteran indicated he was still living with his 
girlfriend and her son but the examiner also noted that he 
had been divorced prior to his succession of 17 or 18 other 
women.  The veteran mentioned that he had two children, born 
out of wedlock.  The veteran indicated that he continues to 
see Dr. Phillips once every two weeks but had discontinued 
prazosin because of medication he was taking for his neck and 
back pain.  The veteran again explained his unemployment 
since the 1997 injury and explained that previous to 1997 he 
would get a job and then "pick a fight within 3 or 4 months 
and walk off the job."  The veteran explained that he was 
basically drunk from 1967 to 1998 and he has smoked marijuana 
since Vietnam.  The veteran explained feeling guilty about 
the deaths of fellow servicemen, specifically feeling guilty 
about a fellow serviceman who replaced him on an assignment 
that was then captured, tortured, and killed.  The examiner 
noted profound survivor guilt.  The veteran's 4-year 
relationship with his female partner represents the longest 
close relationship of his adult life.  The examiner noted 
that the veteran brightened when he spoke about his 
relationship with his partner's ten year-old son.  The 
veteran reported having no friends and no close relationship 
outside of his partner and his partner's son.  The veteran 
reported significant insomnia with interrupted sleep 
amounting to only five hours a night.  The veteran reported 
being easily startled by loud noises, being hypervigilant and 
irritable, having an inability to get close to others, having 
an avoidance of movies associated with war, having daily 
intrusive memories, experiencing night sweats, and 
experiencing nightmares again after he discontinued prazosin.       

Upon examination, the examiner found that the veteran was 
neatly groomed and prompt for his appointment.  The veteran 
exhibited a great deal of anxiety behavior, however, the 
examiner found that it was exaggerated.  The veteran's whole 
body shook when he spoke of incidents in Vietnam.  The 
veteran made little eye contact with the examiner.  The 
veteran reported that his mood was generally depressed and 
the examiner found that his expression was consistent with 
this.  The veteran smiled brightly and engagingly when he 
spoke about his partner, her son, and his work on old 
vehicles.  His speech was generally logical, quite, and of 
normal rate.  His intelligence was average and his speech was 
intact.  He reported suicidal thoughts in the past but none 
at the exam.  The examiner found no psychotic symptoms and no 
homicidal ideation.  The examiner found re-experiencing 
symptoms of frequent nightmares and daily intrusive memories.  
He found avoidance symptoms of survivor guilt, intolerance of 
crowds, and a sense of a foreshortened future.  The examiner 
found increased arousal symptoms of insomnia, irritability, 
hyper-vigilance, and an exaggerated startle response.  The 
examiner agreed with the PTSD diagnosis and stated that it 
was mild to moderate based upon combat experience.  He also 
diagnosed alcohol dependence, cannabis abuse, and dysthymic 
disorder.  The examiner assigned the veteran a GAF score of 
50.                       

The veteran has been assessed four different GAF scores upon 
examination, and the veteran strongly argues that the 
reported scores warrant a rating in excess of 50 percent.  
The GAF scale is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
[hereinafter DSM-IV].  A 41-50 score indicates "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  A 31-40 score indicates 
"some impairment in reality testing or communication (e.g., 
speech is at time illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A 21-30 score indicates "some danger 
of hurting self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute)."  

It appears clear that the veteran's PTSD is productive of 
serious impairment.  The veteran has serious social and 
occupational impairment manifested by daily intrusive 
memories, nightmares, insomnia, night sweats, hypervigilance, 
exaggerated startle response, anger and irritability, 
depressed mood, profound survivor guilt, frequent panic 
attacks, intolerance of crowds, a sense of a foreshortened 
future, inability to develop and maintain close personal 
relationships, and an inability to be employed.  His live-in 
female partner and her son are the only relationships he has 
currently and he has a history of an inability to maintain 
personal or work related relationships with others.  His 
duration of 4 years with the same woman is the longest he has 
had and he has had 18 different relationships with women.  
The GAF scores were 27, 35, 45, and 50, all involving serious 
symptoms ranging from serious symptoms to more serious.  

However, comparing the overall evidence with the 
symptomatology listed under the rating criteria, the Board is 
compelled to conclude that the criteria for the next higher 
rating of 70 percent have not been met and that the veteran's 
symptoms are fully contemplated under the criteria for the 
existing 50 percent.  Although some past suicidal ideation 
has been reported, there is no persuasive evidence of 
obsessional rituals or illogical, obscure, or irrelevant 
speech.  He does suffer panic attacks and depression, but 
these symptoms do not appear to be near-continuous, nor do 
they affect his ability to function independently, 
appropriately and effectively.  It appears from the medical 
records that he is able to control his impulses, and there is 
no persuasive evidence of spatial disorientation or neglect 
of personal appearance or hygiene.  The Board does view the 
evidence as suggesting a decreased ability to establish and 
maintain effective relationships to some degree, but he is 
apparently in a relatively long term relationship with his 
girlfriend and her son.  

The Board acknowledges the reported GAF scores, but the Board 
does not believe that an evaluation can be based on GAF 
scores alone.  Clinical findings should also be considered.  
In this regard, the reported symptoms noted in private and VA 
treatment and examination records simply do not fit within 
the disability picture reflected by the criteria for a 70 
percent rating.  It appears that most of his symptoms are 
listed under the criteria for the current 50 percent rating.  
The Board finds the detailed examination and hospital 
findings to be consistent with each other and persuasive.  
The Board finds that the preponderance of the evidence is 
against entitlement to a rating in excess of 50 percent at 
this time.  The Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a 100 percent rating. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected PTSD has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER
The appeal is denied. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


